        CASE 0:20-cv-01084-WMW-HB Doc. 21 Filed 01/12/21 Page 1 of 3




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


Raphael Mendez,                                         Case No. 20-cv-1084 (WMW/HB)

                            Petitioner,
                                                ORDER ADOPTING REPORT AND
       v.                                           RECOMMENDATION

Warden S. Kallis and Unit Team 2 et al,

                            Respondents.


      This matter is before the Court on the September 28, 2020 Report and

Recommendation (R&R) of United States Magistrate Judge Hildy Bowbeer. (Dkt. 17.)

The R&R recommends that this Court (1) deny Petitioner Raphael Mendez’s petition for a

writ of habeas corpus; (2) deny Mendez’s motion inviting a representative from the United

States Attorney’s Office to visit the Federal Medical Center at Rochester; (3) deny

Mendez’s request for an evidentiary hearing; and (4) dismiss Unit Team 2 as a Respondent.

Mendez filed timely objections to the R&R.

      A district court reviews de novo those portions of an R&R to which an objection is

made and “may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1); accord Fed. R.

Civ. P. 72(b)(3); LR 72.2(b)(3). When a party fails to file specific objections to an R&R,

de novo review is not required. See Montgomery v. Compass Airlines, LLC, 98 F. Supp.

3d 1012, 1017 (D. Minn. 2015) (observing that objections to an R&R that “are not specific

but merely repeat arguments presented to and considered by a magistrate judge are not
         CASE 0:20-cv-01084-WMW-HB Doc. 21 Filed 01/12/21 Page 2 of 3




entitled to de novo review, but rather are reviewed for clear error”). A district court reviews

for clear error any aspect of an R&R to which no specific objection is made. See Grinder

v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam); see also Fed. R. Civ. P. 72(b)

advisory committee’s note to 1983 amendment (“When no timely objection is filed, the

court need only satisfy itself that there is no clear error on the face of the record in order to

accept the recommendation.”). Because Mendez is pro se, his objections are entitled to

liberal construction. Erickson v. Pardus, 551 U.S. 89, 94 (2007).

       The Court has reviewed the objections filed by Mendez. Even construing the

objections liberally, they either lack sufficient specificity or lack legal merit. Therefore,

the Court overrules the objections. Having carefully reviewed the R&R, the Court finds

that it is neither clearly erroneous nor contrary to law.

       Based on the R&R, the foregoing analysis, and all the files, records and proceedings

herein, IT IS HEREBY ORDERED:

       1.     The objections to the R&R filed by Petitioner Raphael Mendez, (Dkt. 18),

are OVERRULED.

       2.     The September 28, 2020 R&R, (Dkt. 17), is ADOPTED.

       3.     Petitioner Raphael Mendez’s petition for a writ of habeas corpus pursuant

to 28 U.S.C. § 2241, (Dkt. 1), is DENIED.

       4.     Petitioner Raphael Mendez’s motion inviting a representative from the

United States Attorney’s Office to visit the Federal Medical Center at Rochester to view

his living conditions and assess his medical condition, (Dkt. 9), is DENIED.




                                               2
       CASE 0:20-cv-01084-WMW-HB Doc. 21 Filed 01/12/21 Page 3 of 3




      5.    Petitioner Raphael Mendez’s request for an evidentiary hearing, (Dkt. 14), is

DENIED.

      6.    Respondent Unit Team 2 is DISMISSED.

      7.    This case is DISMISSED.

      LET JUDGMENT BE ENTERED ACCORDINGLY



Dated: January 12, 2021                              s/Wilhelmina M. Wright
                                                     Wilhelmina M. Wright
                                                     United States District Judge




                                          3
